Citation Nr: 1028918	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-02 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for herniated 
nucleus pulposus of the cervical spine.

3. Entitlement to a rating in excess of 20 percent for 
degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to September 
2002.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In September 2008, the Veteran testified before the undersigned 
at the RO. A transcript of the hearing is of record.

In November 2009, the Board remanded the claim for additional 
development and adjudicative action.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required. Stegall v. 
West, 11 Vet. App. 268 (1998).  

In an April 2010 rating decision, the RO granted service 
connection for depressive disorder, not otherwise specified.  In 
light of the foregoing, no allegations of errors of fact or law 
remain for appellate consideration and that claim has been fully 
resolved and rendered moot.  No exceptions to the mootness 
doctrine are present because the benefit sought on appeal has 
been granted without the need for action by the Board.  See 
Thomas v. Brown, 9 Vet. App. 269, 270-71 (1996); see also 
38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 
(2009).

The Board notes that the issue of entitlement to total disability 
evaluation based upon individual unemployability due to service-
connected disability (TDIU) appears to have been separately 
adjudicated by the Agency of Original Jurisdiction (AOJ) and it 
is not before the Board in conjunction with the current appeal. 


FINDINGS OF FACT

1.  The service-connected herniated nucleus pulposus of the 
cervical spine is productive of forward flexion most severely 
limited to 10 degrees; it is not productive of unfavorable 
ankylosis of the cervical spine. 

2.  The service-connected degenerative changes of the lumbar 
spine is productive of forward flexion most severely limited to 
20 degrees; it is not productive of unfavorable ankylosis of the 
thoracolumbar spine. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation, but no higher, for 
herniated nucleus pulposus of the cervical spine have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, and 
4.71a, Diagnostic Codes 5235-5243 (2009).   

2.  The criteria for 40 percent evaluation, but no higher, for 
degenerative changes of the lumbar spine have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, and 
4.71a, Diagnostic Codes 5235-5243 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA notice 
letter to the Veteran in September 2006.  The content of the 
letter complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The requirements of the VCAA also 
include notice of a disability rating and an effective date for 
award of benefits if service connection is granted. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date in 
the September 2006 letter.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims for increased rating, and the duty 
to assist requirements have been satisfied.  Private and VA 
treatment records and Social Security Administration (SSA) 
records were obtained and associated with the claims file.  VA 
examinations were performed in 2006, 2007, and 2010 in order to 
obtain medical evidence as to the extent of the service-connected 
cervical and lumbar spine disabilities.  The examiners reviewed 
the Veteran's medical history, conducted necessary testing to 
properly evaluate the service-connected disabilities, and 
recorded pertinent examination findings.  The Board finds that 
the VA examination reports are adequate and probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

Where entitlement to compensation has already been established 
and an increase in the severity of the disability is at issue, as 
in this case, "the relevant temporal focus . . . is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim."  Hart v. Mayfield, 21 Vet. App. 505, 
509-10 (2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2009).

The General Rating Formula provides for the disability ratings 
under Diagnostic Codes 5235 to 5243, unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine.

The General Rating Formula provides that an evaluation of 20 
percent rating is warranted for: Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is warranted where forward flexion of the 
cervical spine is to 15 degrees or less, or there is favorable 
ankylosis of the entire cervical spine.  

A 40 percent rating is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine of 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

A 50 percent rating will be awarded when a Veteran displays 
unfavorable ankylosis of the entire thoracolumbar spine, and a 
100 percent rating is warranted if there is unfavorable ankylosis 
of the entire spine.  

These ratings are warranted if the above-mentioned manifestations 
are present, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2009).

The rating criteria under the General Formula for Diseases and 
Injuries of the Spine also, in pertinent part, provide the 
following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation, and 
the normal combined range of motion of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  

Note (3) states that in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or other 
factors not the result of the disease or injury of the spine, the 
range of motion of the spine in particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4) indicates that each range of motion measurement should 
be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one of more of 
the following: difficulty walking because of the limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate disability 
of the thoracolumbar and cervical spine segments, except whether 
there is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 20 percent 
is warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent evaluation 
is warranted when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  [Note 
1].

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, VA 
was required to apply the provisions of 38 C.F.R. §§ 4.40, and 
4.45, pertaining to functional impairment.  The Court instructed 
that in applying these regulations VA should obtain examinations 
in which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination.  Such inquiry was not to be limited to muscles or 
nerves.  These determinations were, if feasible, to be expressed 
in terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, or incoordination.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 





Analysis

Herniated nucleus pulposus of the cervical spine

The Veteran claims that an increased ratings is warranted for his 
service-connected cervical spine disability.  Historically, in a 
November 2002 rating decision, the RO granted service connection 
for degenerative changes of the cervical spine, rated as 
noncompensable.  An April 2003 rating decision granted a 10 
percent disability rating effective October 1, 2002.  In 
September 2005, the RO assigned a temporary total rating from 
March 4, 2005, and then a 10 percent rating, effective from June 
1, 2005.  A subsequent March 2006 rating decision assigned a 20 
percent rating, effective October 1, 2005, and a May 2007 rating 
decision continued the 20 percent rating.

The Board finds that a 30 percent rating, and no higher, is 
warranted for the Veteran's cervical spine disability.  A January 
2006 VA examination report notes cervical spine range of motion 
findings of forward flexion to 30 degrees, extension to 15 
degrees, which is limited mainly by pain and discomfort, right 
lateral flexion to 15 degrees, left lateral flexion to 40 
degrees, and rotation bilaterally to 45 degrees.  According to a 
March 2006 private treatment report , the range of motion for the 
cervical spine was reported as forward flexion and extension to 
10 degrees, right and left rotation to 10 degrees, and right and 
left lateral flexion to 10 degrees.  The examiner diagnosed 
cervical disk disease status post surgery, with continued pain 
and radiation of pain down both arms to hands.  

The Veteran underwent another VA examination in April 2007.  At 
that time, range of motion testing revealed forward flexion to 45 
degrees, extension to 25 degrees, right lateral flexion to 30 
degrees, left lateral flexion to 40 degrees, right lateral 
rotation to 40 degrees, and left lateral rotation to 60 degrees.  
Upon repetition, there was no additional limitation of motion.  
Another VA examination dated in March 2010 reflects range of 
motion findings of forward flexion and extension to 10 degrees, 
left lateral flexion and rotation to 15 degrees, and right 
lateral flexion and rotation to 15 degrees.  The examiner further 
noted evidence of pain, but no additional limitations of motion 
after repetitions.  

Taking into consideration the objective findings of the 
examinations, a 30 percent disability rating, and no higher, is 
warranted.  However, there have been no findings of ankylosis.  
As such, based on these objective findings, the Veteran's 
disability does not meet the criteria for a 40 percent disability 
rating.

With regard to the criteria for intervertebral disc syndrome, the 
examination reports do not reflect reports of incapacitating 
episodes having a total duration of at least four weeks.  Thus, a 
rating of 40 percent under the formula for rating intervertebral 
disc syndrome based on incapacitating episodes is not warranted 
for the Veteran's cervical spine disability.

The Board has also considered whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Although there was some pain and reported flare-ups, an 
increased rating under DeLuca is not warranted.  Any functional 
loss due to pain is adequately covered by the 30 percent rating.  
The Veteran has not identified any functional limitation which 
would warrant a higher rating under any applicable rating 
criteria.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
have been considered, but they do not provide a basis for the 
assignment of a higher rating under these circumstances.  The 
Board is required to consider the effect of pain when making a 
rating determination, and has done so in this case, but the 
Rating Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Thus, a higher 
rating cannot be assigned in this regard.  See DeLuca, supra; 
Johnson v. Brown, 9 Vet. App. 7 (1997).  

However, the Board notes that the revised schedule provides for a 
separate rating for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, under an appropriate diagnostic code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243, Note (1).  In this case, the 
medical evidence reflects complaints of radicular pain and shows 
mild neurological impairment of the left and right upper 
extremities according to examinations in 2006.  The Board notes 
the Veteran is service connected for carpal tunnel syndrome in 
the left wrist.  An additional separate neurological evaluation 
is not warranted, however, as it appears that the Veteran's 
complaints and findings in 2006 are isolated manifestations.  
Neurological evaluation of the upper extremities revealed motor 
and sensory function within normal limits according to VA 
examinations in 2007 and 2010.  There is no objective evidence of 
additional associated neurologic abnormalities and the 
preponderance of the evidence is against a finding of such 
impairments associated with the Veteran's cervical spine 
disability.

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  It is also noted that the 
mandates of Hart v. Mansfield, 21 Vet. App. 505 (2007), wherein 
the Court held that "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings" have been 
considered.  Nonetheless, the Board finds that "staged ratings" 
are not appropriate in this case.

The medical evidence shows that a 30 percent rating, and no 
higher, is warranted for the herniated nucleus pulposus.  To the 
extent that a rating higher than 30 percent is not allowed, the 
preponderance of the evidence is against the increased rating 
claim; there is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.

Degenerative changes of the lumbar spine

The Veteran claims that an increased rating is warranted for his 
service-connected lumbar spine disability.  Service connection 
for degenerative changes of the lumbar spine was established with 
a 10 percent disability rating, effective October 1, 2002.  See 
November 2002 Rating Decision.  An April 2003 rating decision 
continued the 10 percent rating.  A subsequent March 2006 rating 
decision evaluated the Veteran's lumbar spine disability as 20 
percent disabling, and the May 2007 rating decision continued the 
20 percent rating.  

Based on the evidence of record, the Board finds that a 40 
percent disability rating, and no higher, is warranted for the 
Veteran's lumbar spine disability.  

The Veteran underwent a VA examination in January 2006.  Range of 
motion findings at that time were forward flexion to 60 degrees; 
extension to 30 degrees; right and left lateral flexion and right 
and left rotation of 30 degrees.  Upon repetition, range of 
motion was not additionally limited and there was no new pain, 
weakness, incoordination, or fatigability.  Review of September 
2005 X-ray studies showed degenerative changes particularly at 
L3-4.  A March 2006 private examination report reflects range of 
motion for the Veteran's thoracolumbar spine of forward flexion 
to 30 degrees; extension to 5 degrees; right and left lateral 
flexion of 10 degrees; and right and left rotation of 10 degrees.  
The impression given was low back pain radiating to buttocks and 
both legs.  

The Veteran underwent another VA examination in April 2007.  At 
that time, range of motion testing revealed forward flexion to 70 
degrees, extension to 10 degrees, right lateral flexion to 30 
degrees, left lateral flexion to 20 degrees, and lateral rotation 
to 30 degrees, bilaterally.  Upon repetition, there was no 
additional limitation of motion.  Another VA examination dated in 
March 2010 reflects range of motion findings of forward flexion 
to 20 degrees, extension to zero degrees, left lateral flexion 
and rotation to 5 degrees, and right lateral flexion and rotation 
to 15 degrees.  The examiner further noted evidence of pain, but 
no additional limitations of motion after repetitions.  

Given the findings of flexion limited to 30 degrees in 2006 and 
20 degrees in 2010, the Board finds that a schedular rating of 40 
percent, an no higher is warranted.  However, the Board finds 
that the evidence preponderates against a schedular rating in 
excess of 40 percent for the Veteran's service-connected 
degenerative changes of the lumbar spine.  Throughout the rating 
period on appeal, the Veteran's disability has exhibited range of 
motion that warrants no higher than a 40 percent rating.

In order for a rating in excess of 40 percent to be assigned, the 
evidence must establish unfavorable ankylosis of the entire 
thoracolumbar spine or the entire spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5242 (2009).  The medical evidence of 
record does not document unfavorable ankylosis of the spine.  The 
VA examinations and other medical evidence of record establishes 
severe limitation of motion of the lumbar spine.  Of note, the 
April 2006 VA examiner noted that the spine was not ankylosed.  
Additionally, private and VA treatment reports did not 
demonstrate evidence of ankylosis of the spine.  

The Board has also considered DC 5243, which pertains to 
intervertebral disc syndrome.  With respect to a higher rating 
based on the frequency and extent of incapacitating episodes 
(defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician), the Veteran's 
degenerative changes of the lumbar spine have not been shown to 
require bedrest, prescribed or otherwise, for any period 
approaching a total duration of at least six weeks during the 
past 12 months to justify a 60 percent under DC 5243.  The 2006 
and 2007 VA examiners noted that the Veteran has flare-ups, but 
no incapacitating episodes.  Thus, there is no evidence of 
incapacitating episodes necessitating bedrest prescribed by a 
physician that would warrant a 60 percent evaluation under DC 
5243. 

A separate neurological evaluation also is not warranted.  The 
Board notes the Veteran's complaints of pain radiating into both 
lower extremeties.  See 2010 VA examination report.  The Board 
the private examiner's impression including pain radiating to 
buttocks and both legs on a March 2006 treatment report.  
However, this appears to be an isolated manifestation as the 2007 
and 2010 neurological evaluations of the lower extremities 
revealed motor and sensory function within normal limits.

With respect to the possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board has 
also considered whether an increased evaluation could be assigned 
on the basis of functional loss due to the Veteran's subjective 
complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  The 
Board notes the Veteran's complaints of pain, weakness, and 
stiffness.  However, under Deluca, pain must cause additional 
restricted range of motion, not already contemplated by the 
assigned rating, so as to warrant the assignment of a higher 
rating.  Here, as noted above, the Veteran's range of motion has 
not been additionally limited by pain.  Even with the Veteran's 
subjective complaints and objective findings, there is no 
evidence of record suggesting that he has ankylosis.  Therefore, 
an increased evaluation is not warranted based on application of 
38 C.F.R. §§ 4.40, 4.45, and DeLuca.

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  It is also noted that the 
mandates of Hart v. Mansfield, 21 Vet. App. 505 (2007), wherein 
the Court held that "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings" have been 
considered.  Nonetheless, the Board finds that "staged ratings" 
are not appropriate in this case.

The medical evidence shows that a 40 percent rating, and no 
higher, is warranted for the degenerative changes of the lumbar 
spine.  To the extent that a rating higher than 40 percent is not 
allowed, the preponderance of the evidence is against the 
increased rating claim; there is no doubt to be resolved; and an 
increased rating is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

Extraschedular Consideration 

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  A determination of 
whether a claimant is entitled to an extraschedular rating under 
38 C.F.R. § 3.321(b) is a three-step inquiry.  First, the Board 
must determine if the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  To do this, 
the Board must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level and 
symptomatology.  If this is the case, the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors, such as marked interference with employment and 
frequent periods of hospitalization.  If the Board determines 
that the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, and the disability 
picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008), affirmed sub nom. Thun v. Shinseki, -- 
F.3d -- No. 2008-7135 (Fed. Cir. July 17, 2009).

The Board finds these Diagnostic Codes adequately address the 
Veteran's symptoms.  There is no indication that the schedular 
criteria are inadequate to evaluate the Veteran's service-
connected disabilities.  The evidence does not establish that any 
of the disabilities cause marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations).  
Moreover, it does not establish that the Veteran's service-
connected disabilities necessitate frequent periods of 
hospitalization.  In light of the foregoing, his claims do not 
present such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant a remand for a referral to the Chief 
Benefits Director of VA's Compensation and Pension Service for 
extraschedular consideration.  See Thun.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this 
case.


(CONTINUED ON NEXT PAGE)





ORDER

A 30 percent disability rating, and no higher, for the Veteran's 
service-connected herniated nucleus pulposus of the cervical 
spine is granted, subject to laws and regulations governing 
payment of VA monetary benefits.

A 40 percent disability rating, and no higher, for the Veteran's 
service-connected degenerative changes of the lumbar spine is 
granted, subject to laws and regulations governing payment of VA 
monetary benefits.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


